Citation Nr: 0601306	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  05-10 424	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a March 
2005 Board decision, which denied increased ratings for the 
service-connected lumbosacral strain with intervertebral disc 
syndrome, but granted a separate 10 percent disability rating 
for neurological symptoms associated with the service-
connected lumbosacral strain with intervertebral disc 
syndrome, effective from September 23, 2002.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1942 to April 1974.

2.  On March 15, 2005, a motion for revision of the March 
2005 Board decision based on clear and unmistakable error 
(CUE) was filed.

3.  In August 2005, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded Board's March 2005.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2005).

The Court has vacated and remanded the March 2005 Board 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed.



ORDER

The motion is dismissed.



	                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



